Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive.
	Applicant argues that “In contrast, Tanaka’s control circuit controls the optical amplifiers to adjust the polarized signals in a manner that ensures the intensity of light received by the photodetector is constant. e.g., See Tanaka [0043]). For instance, ensuring that polarized signals do not lose a constant intensity from the perspective of the photodetector is designed to optimize detection of the output of the wavelength demultiglexers. in other words, the control circuit and optical amplifiers of Tanaka generally endeavor to improve function of the receiver's photodetector, as opposed to the claimed “equalizer” which is designed ta optimize performance of the optical combiner.” Thus, a control circuit generating polarized signals that have a constant intensity when received by the photodetector (e.g., after output from the wavelength demultiplexers} cannot be interpreted to “equalize the amplified TE and TM polarized optical signals prior to combining.” Further to this point, Tanaka’s control circuit that amplifies polarized signals to reach the photodetectors at a consistent light intensity, would not produce polarized signals that are then received as “equalized TE polarized optical signal with the equalized TM polarized optical signal” by the “optical combiner” in the same manner of the “equalizer” of independent claim 1.
	The examiner disagrees.
Tanaka in FIG. 1 and paragraph [0043] a first monitor photodetector 14 that monitors the light intensity (x) of one polarized wave component is provided in the front stage of the first semiconductor optical amplifier 16, and a second monitor photodetector 15 that monitors the light intensity (1−x) of the other polarized wave component is provided in the front stage of the second semiconductor optical amplifier 17. A control circuit 25 that can drive the first semiconductor optical amplifier 16 and the second semiconductor optical amplifier 17 with different optical gains in accordance with the intensity ratio of the output from the first monitor photodetector 14 to the output from the second monitor photodetector 15 is provided. Furthermore, Tanaka teaches in FIG. 6A and 6B, and paragraphs [0061] that the intensity ratio between the TE and TM is 0 or 1 (i.e., equalized).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 4-7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent Application Publication No. 2017/0279539 A1).
Regarding claim 1, Tanaka teaches in FIG. 1-FIG. 2B an integrated optical receiver, comprising:
an optical coupler (Tanaka, FIG. 1 and paragraph [0042], polarization splitting optical coupler 11)  configured to receive an optical signal from an optical fiber (Tanaka, FIG. 1 and paragraph [0043], fiber 26), the optical signal comprising TE and TM polarized optical signals (Tanaka teaches in FIG. 1 and paragraphs [0042]-[0043] that the optical signal in fiber 26 comprises an optical signal propagating in TE and TM modes); a first waveguide coupled to an output of the coupler to receive the TE polarized optical signal from the coupler (Tanaka, FIG. 1, waveguide 12); a second waveguide coupled to an output of the coupler to receive the TM polarized optical signal from the coupler (Tanaka, FIG. 1, waveguide 13); a first amplifier coupled to receive the TE polarized optical signal from the coupler and to amplify the TE polarized optical signal to create an amplified TE polarized optical signal (Tanaka, FIG. 1, amplifier 16);
a second amplifier coupled to receive the TM polarized optical signal from the coupler and to amplify the TM polarized optical signal to create an amplified TM polarized optical signal (Tanaka, FIG. 1, amplifier 17); a photodetector to receive the optical signal and to convert the optical signal into a corresponding electrical signal (Tanaka, FIG. 1, photodetector 24); an equalizer to equalize the amplified TE and TM polarized optical signals prior to combining, wherein equalizing comprises at least one of selectively amplifying and selectively attenuating at least one of the amplified TE and TM polarized optical signals such that an optical power level of the amplified TE polarized optical signal and an optical power level of the TM polarized optical signal are equalized (Tanaka in FIG. 1 and paragraph [0043] a first monitor photodetector 14 that monitors the light intensity (x) of one polarized wave component is provided in the front stage of the first semiconductor optical amplifier 16, and a second monitor photodetector 15 that monitors the light intensity (1−x) of the other polarized wave component is provided in the front stage of the second semiconductor optical amplifier 17. A control circuit 25 that can drive the first semiconductor optical amplifier 16 and the second semiconductor optical amplifier 17 with different optical gains in accordance with the intensity ratio of the output from the first monitor photodetector 14 to the output from the second monitor photodetector 15 is provided. Furthermore, Tanaka teaches in FIG. 6A and 6B, and paragraphs [0061] that the intensity ratio between the TE and TM is 0 or 1 (i.e., equalized)).
	The difference between the embodiment of Tanaka in FIG. 1-FIG. 2B and the claimed invention is that Tanaka in FIG. 1-FIG. 2B does not expressly teach an optical combiner comprising inputs coupled to the first and second amplifiers and configured to optically combine the amplified TE polarized optical signal with the amplified TM polarized optical signal.
	However, Tanaka teaches in FIG. 11 and paragraph [0079] and embodiment comprising optical coupler 2X1 MMI 49 with inputs connected to amplifiers 36 and 37 and combines the amplified TE polarized signal with amplified TM polarized signals on waveguides 32 and 33.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optical combiner, as taught in Tanaka’s FIG. 11 embodiment, in Tanaka’s FIG. 1 embodiment because it  merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
	Claims 10 and 17 are interpreted and rejected as claim 1.
Regarding claim 2, Tanaka teaches the integrated optical receiver of claim 1, wherein the optical signal received at the optical coupler comprises a WDM signal, the WDM signal comprising a plurality of channels, wherein each channel is defined by a wavelength (Tanaka teaches in FIG. 11 and paragraph [0079] a plurality of channels defined by wavelengths on 421-424) and the photodetector comprises a plurality of photodiodes (Tanaka, FIG. 11, photodiodes 511-514); the integrated optical receiver further comprising: a demultiplexer comprising an input coupled to an output of the optical combiner, the demultiplexer to receive the combined optical signal, to demultiplex the combined optical signal into frequency channels, and to provide each frequency channel to a corresponding photodiode of the plurality of a photodiodes (Tanaka, FIG. 11, Demultiplexer 40).
Claims 11 and 18 are interpreted and rejected as claim 2.
Regarding claim 4, Tanaka teaches the integrated optical receiver of claim 3, wherein the first and second amplifiers are part of the equalizer, and the equalizer further comprises a feedback loop to compare an optical power level of the amplified TM polarized optical signal with an optical power level of the amplified TE polarized optical signal and to adjust a gain of at least one of the first and second amplifiers to selectively amplify to equalize the amplified TE and TM polarized optical signals (Tanaka teaches in FIG. 1 and paragraph [0043] comparing the intensity from the two monitor photodiodes and controlling the amplifiers 16 and 17 accordingly).
The difference between Tanaka and the claimed invention is that in Tanaka the monitoring and the feedback loop takes place before the amplification while in the claimed invention the feedback loop is from the amplifiers (i.e., after the amplification).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the monitoring photodiodes and the feedback loop in the amplifiers (i.e., post amplification) because it merely amounts to rearrangements of parts corresponds to selection of expedients known to the artisan of ordinary skill as design choices.
Claim 20 is interpreted and rejected as claim 4.
Regarding claim 5, Tanaka teaches the integrated optical receiver of claim 4, wherein equalizing the optical power level of the amplified TE and TM polarized optical signals comprises adjusting the optical power level of at least one of the amplified TE and TM polarized optical signals such that the amplified TE and TM polarized optical signals are within a predetermined range of optical power levels (Tanaka teaches in paragraph [0047] controlling the amplifiers with different gains based on the monitoring output of the monitoring PDs).
Claim 12 is interpreted and rejected as claim 5.
Regarding claim 6, Tanaka teaches the integrated optical receiver of claim 4, wherein the feedback loop comprises: a first tap to tap a portion of the optical power of the amplified TE polarized optical signal; a second tap to tap a portion of the optical power of the amplified TM polarized optical signal (Tanaka, FIG. 1, taps on waveguides 12 and 13); a monitor to compare the tapped portion of the optical power of the amplified TE polarized optical signal with the tapped portion of the optical power of the amplified TM polarized optical signal (Tanaka, FIG. 1, monitoring PDs 14 and 15); and a controller to adjust the gain of at least one of the first and second amplifiers based on the comparison to equalize the amplified TE and TM polarized optical signals (Tanaka, FIG. 1, control circuit 25).
Claim 15 is interpreted and rejected as claim 6.
Regarding claim 7, Tanaka teaches the integrated optical receiver of claim 6, wherein the feedback loop further comprises: a first photodetector coupled to receive the tapped portion of the optical power of the amplified TE polarized optical signal and to convert the TE polarized optical signal into a corresponding electrical signal (Tanaka, FIG. 1, monitoring PD 14); and a second photodetector coupled to receive the tapped portion of the optical power of the amplified TM polarized optical signal and to convert the TM polarized optical signal into a corresponding electrical signal (Tanaka, FIG. 1, monitoring PD 15); wherein comparing at the monitor the tapped portion of the optical power of the amplified TE polarized optical signal with the tapped portion of the optical power of the amplified TM polarized optical signal comprises comparing the electrical signal corresponding to the amplified TE polarized optical signal with the electrical signal corresponding to the amplified TM polarized optical signal (Comparing the output of two photodiodes is inherently a comparison of the electrical signals corresponding the optical inputs to those photodiodes).
Claim 16 is interpreted and rejected as claim 7.
Regarding claim 9, Tanaka teaches the integrated optical receiver of claim 1, wherein the coupler comprises a grating coupler (Tanaka teaches in paragraph [0042] that polarization splitting optical coupler 11 is a polarization splitting grating coupler).
Regarding claim 13, Tanaka teaches the method of claim 10, wherein equalizing comprises comparing an optical power level of the TM polarized optical signal with an optical power level of the TE polarized optical signal and at least one of: adjusting a gain of a first amplifier to control an amount of amplification of the TE polarized optical signal; and adjusting a gain of a second amplifier to control an amount of amplification of the TM polarized optical signal (Tanaka teaches in FIG. 1 and paragraphs [0043] and [0047]comparing the intensity from the two monitor photodiodes and controlling the amplifiers 16 and 17 accordingly).
2.	Claim 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, as applied to claims 3 and 10 above, in view of Tanaka et al./011 (US Patent Application Publication No. 2020/0213011 A1).
Regarding claim 8, Tanaka teaches the integrated optical receiver of claim 3, wherein the first and second amplifiers are part of the equalizer, and the equalizer further comprises: a feedback loop from each of the first and second amplifiers to compare an optical power level of the amplified TM polarized optical signal with an optical power level of the amplified TE polarized optical signal and to adjust at least one of a gain of the first amplifier, a gain of the second amplifiers (Tanaka teaches in FIG. 1 and paragraphs [0043] and [0047] comparing the intensity from the two monitor photodiodes and controlling the amplifiers 16 and 17 accordingly through a feedback loop).
	The difference between Tanaka and the claimed invention is that Tanaka does not expressly teach a first attenuator to selectively attenuate the TE polarized optical signal; a second attenuator to selectively attenuate the TM polarized optical signal and adjusting an attenuation amount of the first attenuator and an attenuation amount of the second attenuator to selectively attenuate to equalize the amplified TE and TM polarization optical signals.
	Tanaka et al./011 teaches in FIG. 1 a feedback loop to control the intensity of the optical signal through controlling variable optical attenuator (VOA) 31 and amplifier (SOA) 32 by adjusting the attenuation amount of the VOA and the amount of gain of the SOA.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a variable optical attenuator (VOA), as taught by Tanaka et al./011 in combination with every amplifier in the receiver of Tanaka to increase the flexibility of the receiver and facilitate more possible adjustment ranges for the intensity of the optical powers of the two polarizations in the waveguides. 
	Claim 14 is interpreted and rejected as claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINA M SHALABY/Examiner, Art Unit 2636